DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 

Claims 2 and 8 respectively recite “reducing or enlarging the image while keeping leveling off the image”.

Claims 4 and 10 respectively recite “rotating the plurality of first elements… at a rotation speed of the rotatable display in the second direction, independently from the plurality of objects.”

Claims 5 and 11 respectively recite “reduce or enlarge… first elements while keeping leveling off”.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “based on the rotatable display being rotated in the first direction, rotating and displaying the image in a second direction”, as similarly recited in claim 7. 

Applicant’s Specification (Para 8, 18) recites
“rotating and displaying constituent elements included in the plurality of objects in a second direction, which is opposite to the first direction, while maintaining an arrangement of the plurality of objects”.

Applicant’s Specification (Para 69) recites 
“When a predetermined event occurs while the display 230 displays a first image, the processor 290 may control the rotation controller 235 to rotate the display 230 by a predetermined angle.”


Applicant’s Specification (Para 70) recites 
“The processor 290 may control the rotation controller 235 and the display 230 
to display constituent elements included in a plurality of objects by rotating in the second direction while maintaining the arrangement of the objects displayed on the display 230 when rotating the display 230 in the first direction.”

Thus, the Specification has not been found to support “rotating and displaying the image” as recited in claims 1 and 7.  Correction is required.


Claims 2 and 8 respectively recite “reducing or enlarging the image while keeping leveling off the image”, which Applicant’s Specification has not been found to support.
Applicant’s Specification (Para 129) recites
“As the display is rotated, the display device 200 may reduce the size of the object on the first screen 910 and display the object of a reduced- size on the second screen 920 of the display 230”.
Thus, correction is required.


Claims 4 and 10 respectively recite “rotating the plurality of first elements… at a rotation speed of the rotatable display in the second direction, independently from the plurality of objects”, which Applicant’s Specification has not been found to support.

Applicant’s Specification (Para 8, 18) recites
“rotating and displaying constituent elements included in the plurality of objects in a second direction, which is opposite to the first direction, while maintaining an arrangement of the plurality of objects”.

Applicant’s Specification (Para 19) recites
“control the rotatable display to rotate and display at least a part of the constituent elements respectively included in the plurality of objects in the second direction at a speed same as a rotation speed of the rotatable display”.


Applicant’s Specification (Para 67) recites
“rotate and display constituent elements included in a plurality of objects on a display screen in a second direction, which is a reverse direction to the first direction, and accordingly, display the constituent elements in a plurality of objects in a fixed direction separately from a plurality of objects even when the display is rotated”. 

Thus, correction is required.


Claims 5 and 11 respectively recite “reduce or enlarge… first elements while keeping leveling off”, which Applicant’s Specification has not been found to support.


Similar rationale as provided above with regard to claims 2 and 8 apply herein.

Accordingly, claims 3, 6, 9 and 12 are rejected based on dependency from a rejected base claim.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yusuke Sakai, US 9,317,899 B2 and further in view of Olli Komulainen et al., US 2016/0379604 A1.


Independent claim 1, Sakai discloses a method of controlling a display device including a rotatable display and a rotation controller, the method comprising: 
displaying an image (i.e. displaying content - Fig. 42); 

based on an event occurring, controlling the rotation controller to rotate the rotatable display in a first direction (i.e. detect rotation angle – abstract; rotation and attachment mechanism controls display transition of rotation - col. 27, ll. 47-57); and 

based on the rotatable display being rotated in the first direction, rotating and displaying the image in a second direction at the speed, wherein the rotating and displaying comprises, while the rotatable display is rotated in the first direction, adjusting a size of the image (i.e. as the display is rotated the content, e.g. region of interest, changes in size and is smoothly rotated - col. 27, ll. 9-15, 32-37, 39-43).  


Sakai fails to disclose rotating and displaying the image in a second direction which is opposite to the first direction, which Komulainen discloses (i.e. a display device including a mechanical rotation, e.g. motor, controlling rotation of the display - Fig. 4; Para 37; the display content rotates in a direction opposite by the same amount of the determined degree of rotation of the display device - Para 53).

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine include Komulainen’s rotating and displaying the image in a second direction which is opposite to the first direction with the method of Sakai because controlled display device rotation that rotates display content in an opposite direction provides improved readability of the display content (Komulainen, Para 53).

Claim 2, Sakai discloses the method as claimed in claim 1, wherein the adjusting the size of the image comprises, while the rotatable display is rotated in the first direction, reducing or enlarging the image while keeping leveling off the image (i.e. during display rotation the size of the image, e.g. operated object/content, is reduced – Fig. 42 – or increased – Fig. 43; and content is smoothly rotated - col. 27, ll. 9-15, 32-37, 39-43).  



Claim 3, Sakai discloses the method as claimed in claim 1, wherein the controlling the rotation controller to rotate the rotatable display comprises rotating the rotatable display from a vertical orientation to a horizontal orientation, in the first direction (i.e. controlling display transition of rotation at any angle as the display is rotated counterclockwise – Fig. 42; abstract), and wherein the adjusting the size of the image comprises, based on rotation of the rotatable display in the first direction being completed, adjusting the size of the image based on the horizontal orientation of the rotatable display (i.e. while the screen is moved the video content becomes the minimum size – col. 28, ll. 10-15).



Independent claim 7, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.  Additionally, Sakai discloses a rotatable display (i.e. a rotating display device – Fig. 42); a rotation controller (i.e. rotation and attachment mechanism controls display transition of rotation - col. 27, ll. 47-57; Fig. 3S); and a processor (i.e. arithmetic unit – Fig. 4 “120”).


Claims 8 and 9, the corresponding rationale as applied in the rejection of claims 2 and 3 apply herein.



Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yusuke Sakai, US 9,317,899 B2 in view of Olli Komulainen et al., US 2016/0379604 A1 as applied to claims 1 and 7 above, and further in view of Charles Monte et al., US 2015/0116363 A1.

Claim 4, Sakai discloses the method as claimed in claim 1, wherein the image comprises a plurality of objects and a plurality of first elements positioned in each of the plurality of objects on the display device (i.e. the apparatus, e.g. display, when arranged vertically, may have three screens of simultaneously received content – Fig. 3A; col. 35, ll. 35-60), and wherein the rotating and displaying the image comprises, while the rotatable display is rotated in the first direction, rotating the plurality of first elements positioned in each of the plurality of objects at a rotation speed of the rotatable display in the second direction (i.e. as the display is rotated the content, e.g. region of interest, is smoothly rotated - col. 27, ll. 9-15, 32-37, 39-43).  


Sakai in view of Komulainen fails to disclose rotating the plurality of first elements positioned in each of the plurality of objects at a rotation speed of the rotatable display in the second direction, independently from the plurality of objects, which Monte discloses (i.e. a vertical display having an interface including multiple tiles with elements that are rotated independent from the tile as the display is rotated – Fig. 3C).  

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine include Monte’s known method of rotating the plurality of first elements positioned in each of the plurality of objects at a rotation speed of the rotatable display in the second direction, independently from the plurality of objects with the method of Sakai because dynamic display of elements as a result of a tilting display may also include shifting of visual elements that provide the benefit of improved user visualization of a display interface (Monte, Para 7).


Claim 5, Sakai discloses the method as claimed in claim 4, wherein the adjusting the size of the image comprises, while the rotatable display is rotated in the first direction, reducing or enlarging each of the plurality of first elements while keeping leveling off each of the plurality of first elements (i.e. during display rotation the size of the image, e.g. operated object/content, is reduced – Fig. 42 – or increased – Fig. 43; and content is smoothly rotated - col. 27, ll. 9-15, 32-37, 39-43).    



Claim 6, Sakai discloses the method as claimed in claim 4, wherein the rotating and displaying comprises, while the rotatable display is rotated in the first direction, adjusting a size of each of the plurality of first elements based on a size of an object corresponding to each of the plurality of first elements (i.e. during display rotation the size of the image, e.g. operated object/content, is reduced – Fig. 42 – or increased – Fig. 43; and content is smoothly rotated - col. 27, ll. 9-15, 32-37, 39-43).  


Claims 10-12, the corresponding rationale as applied in the rejection of claims 4-6 apply herein.









Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han-Jin Park et al., US 2018/0146224 A1 and further in view of Ikjae Jeon et al., US 2016/0313781 A1.


Independent claim 1, Park discloses a method of controlling a display device including a rotatable display and a rotation controller, the method comprising: 

displaying an image (i.e. display of a video – Fig. 9 “910, 901”); 

based on an event occurring, controlling the rotation controller to rotate the rotatable display in a first direction at a speed (i.e. the display senses pivoting and rotates – Fig. 9 “920, 930”; Para 97, 170); and 

based on the rotatable display being rotated in the first direction, rotating and displaying the image in a second direction at the speed, which is opposite to the first direction, wherein the rotating and displaying comprises, while the rotatable display is rotated in the first direction, adjusting a size of the image.  

Park suggests rotate the rotatable display in a first direction at a speed and rotating and displaying the image in a second direction at the speed as Park teaches pivoting a vertical display occurs as the video content is rotated results in a horizontally displayed image when the completed rotation of the display is in a horizontal position.

Jeon discloses rotate the rotatable display in a first direction at a speed and (i.e. animating the rotation of display content within a time period that rotation of an electronic device occurs – Para 66; Fig. 6, 7).

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine include Jeon’s rotate the rotatable display in a first direction at a speed and rotating and displaying the image in a second direction at the speed with the method of Park because each teaches changing of the orientation of the display and content begins and ends at the same time.  Thus, the combination provides predictable results.


 
Claim 2, Park discloses the method as claimed in claim 1, wherein the adjusting the size of the image comprises, while the rotatable display is rotated in the first direction, reducing or enlarging the image while keeping leveling off the image (i.e. the size of the displayed video is increase while the display is rotated – Fig. 9 “920, 930”; animating the rotation of display content within a time period that rotation of an electronic device occurs – Para 66; Fig. 6, 7).


Claim 3, Park discloses the method as claimed in claim 1, wherein the controlling the rotation controller to rotate the rotatable display comprises rotating the rotatable display from a vertical orientation to a horizontal orientation, in the first direction, (i.e. rotate the display from a vertical to a horizontal position – Fig. 9 “910, 930”; motor controls display rotation – Para 97) and wherein the adjusting the size of the image comprises, based on rotation of the rotatable display in the first direction being completed, adjusting the size of the image based on the horizontal orientation of the rotatable display (i.e. the size of the displayed video is fully increased upon completion of change in display rotation – Fig. 9 “920, 930”).


Independent claim 7, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.  Additionally, Park discloses a rotatable display (i.e. display device capable of rotating – Fig. 1); a rotation controller (i.e. motor in device to control pivot of the display – Para 55); and a processor (i.e. controller – Fig. 2 “20”).


Claims 8 and 9, the corresponding rationale as applied in the rejection of claims 2 and 3 apply herein.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619